Citation Nr: 1827702	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-20 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for skin cancer, to include as a result of exposure to Agent Orange or secondary to acute myoblastic leukemia (AML).

5.  Entitlement to service connection for a skin condition other than skin cancer.  

6.  Entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine and thoracic spine and intervertebral disc syndrome (IVDS) (herein after "back disability") prior to February 3, 2017, and 40 percent thereafter. 

7.  Entitlement to an increased disability rating in excess of 20 percent for IVDS radiculopathy affecting sciatic nerve left lower extremity.  

8.  Entitlement to an increased disability rating in excess of 60 percent for coronary artery disease (CAD).  

9.  Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected disability.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

11.  Entitlement to special monthly compensation (SMC) based on aid and attendance.


REPRESENTATION

Appellant represented by:	Mary Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to June 1976 and from January 1977 to December 1988. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from March 2012, August 2014, and September 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in April 2016.  

In July 2016, the Board dismissed a claim for an increase for right lower extremity radiculopathy and a claim of service connection for tinnitus.  The Board also reopened a previously denied claim of service connection for tinnitus and grant service connection for adjustment disorder with anxiety, chronic.  At that time, the Board remanded the claims remaining on appeal for additional development and consideration.

While the case was in remand status, in a July 2017 rating decision, the RO increased the disability rating of the service-connected back disability from 20 percent to 40 percent effective February 3, 2017.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

Also when on remand, the RO issued a rating decision in August 2016 implementing the Board's grant service connection for the psychiatric disorder with an initial disability evaluation of 10 percent effective April 27, 2012.  In a July 2017 rating decision, the RO also granted service connection for (2) AML with a 100 percent evaluation effective November 23, 2012; (3) peripheral neuropathy right upper extremity with an evaluation of 20 percent effective November 23, 2012; (4) peripheral neuropathy left upper extremity with an evaluation of 20 percent effective November 23, 2012; (5) right total knee arthroplasty with an evaluation of 60 percent effective April 27, 2012, and an evaluation of 30 percent effective February 3, 2017; and (6) left knee bursitis with arthritis with an evaluation of 10 percent effective April 27, 2012.  SMC at the housebound rate was also granted at that time.  As August 2016 and July 2017 rating decisions represent a complete grant of those benefits sought on appeal, no further adjudication of those issues is required at this time.  The Veteran has also not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the rating decisions, including the schedular ratings or effective dates assigned by the RO.  Thus, those matters are not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues concerning hearing loss, skin cancer, CAD, TDIU, a temporary total evaluation and SMC are addressed herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's skin cancer is related to sun exposure during service.  

2.  The Veteran does not have a left ear hearing impairment for VA purposes and his right ear hearing loss is not due to noise exposure during service.  

3.  The Veteran's CAD has not involved chronic congestive heart failure, workload of 3 METs or less; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

4.  Prior to April 27, 2012, the Veteran's service-connected disabilities did not preclude substantially gainful employment, and since April 2012 he has been in receipt of a 100 percent schedular rating for the combination of service-connected disabilities precluding employment.  

5.  The Veteran was hospitalized for AML, a service-connected disability, from October 2012 to December 2012 and from January 2013 to February 2013, but he was already in receipt of a total disability rating for the same disability at that time. 

6.  After his in-patient chemotherapy for AML, the Veteran did not have an inability to do activities consistent with a need for aid and attendance. 
CONCLUSIONS OF LAW

1.  The criteria to establish service connection for skin cancer are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria to establish service connection for hearing loss are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for the assignment of a disability rating in excess of 60 percent for CAD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (2017). 

4.  The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).

5.  The criteria for assignment of a temporary total disability rating for hospital treatment have not been met for the admission from October 2012 to December 2012 or January 2013 to February 2013.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.29 (2017).

6.  The criteria for SMC based a need for regular aid and attendance of another person have not been met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352, 3.552 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

B.  Discussion

1.  Skin Cancer

There is no material dispute that the Veteran has been diagnosed with skin cancer.  He was first treated for basal cell carcinoma (BCC) on the left cheek in August 2012.  He had further treatment in February 2014 and July 2016, for skin cancer on the right arm and left arm.  A VA examiner in February 2017 confirmed the diagnoses of BCC on the face, left arm, and right arm.  Accordingly, a current diagnosis is established.  

It is also not in dispute that the Veteran had significant sun exposure during service.  As he testified at the April 2016 Board hearing, he would roll up his sleeves and have sun exposure every day, especially in Texas and in Vietnam.  See Board Hr'g Tr. 44.  His testimony is competent and credible evidence of sun exposure.  

As to a possible relationship between the Veteran's current skin cancer (or residuals of) and in-service sun exposure, a VA examiner reviewed the Veteran's case on three occasions.  On the first two occasions, in February 2017 and April 2017, the VA examiner gave a positive opinion relating the Veteran's sun exposure to his skin cancer.  In February 2017, the VA examiner reasoned that the Veteran stated that he was in Vietnam from 1968-1969.  He was exposed to Agent Orange and he stayed most of the time in the sun while in Vietnam.  He had melanoma on his face and arms, and he had them removed.  According to the VA examiner, sun exposure and ultraviolet radiation can injure or inflame the skin.  The Veteran was in Vietnam and spent most of his time outdoors.  It was, therefore, the VA examiner's opinion that his skin cancer is a result of his sunlight exposure over the years.  The VA examiner gave a similar opinion and supporting rationale in April 2017.  

On the third occasion, in June 2017, the same VA examiner gave the following opinion:

It is well known that sun exposure and UV radiation can injure or inflame the skin.  Continuation of sun light exposure can damage the skin.  However, it is not known to this examiner that how much [the V]eteran was exposed to sunlight during active duty and after service.  Therefore, I am unable to speculate in regarding to answer this question.

Based on these opinions, there appears to be clear evidence of a connection between the Veteran's skin cancer and his history of sun exposure.  In the third opinion, the VA examiner appeared to clarify that it is unknown what portion of the Veteran's sun exposure led to the skin cancer.  There is no requirement for total causation by an injury or event in service.  While the Veteran certainly had sun exposure in other times and circumstances of his life, he was in the service for 20 years with seemingly significant exposure in Vietnam and Texas.  Thus, the medical opinion evidence is at least in equipoise that the cause of the Veteran's skin cancer occurred during service in the form of sun exposure.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his skin cancer is related to sun exposure during service.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for skin cancer is warranted.  

The Veteran's medical records show other skin diagnoses.  Those disorders are being remanded for further development herein below and the claim is bifurcated into two claims-skin cancer and skin condition other than skin cancer.  

2.  Hearing Loss

At a July 2013 VA examination, his hearing acuity was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
15
25
35
LEFT
10
20
25
20
25

Speech recognition scores were 96 percent bilaterally.  Thus, hearing loss was not shown for VA purposes in either ear at that time under 38 C.F.R. § 3.385.

A new VA examination was conducted in February 2017 pursuant to the Board's July 2016 remand.  The Veteran's hearing acuity was as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
20
20
20
45
LEFT
5
15
15
20
30

Speech recognition scores were 96 percent bilaterally.  

Because auditory thresholds at both of these examinations were not 40 decibels or greater in any of the frequencies, or 26 decibels or greater in at least three of the frequencies, and because the speech recognition scores were not less than 94 percent, current hearing impairment for VA purposes is not established for the left ear.  See 38 C.F.R. § 3.385.  Both VA examinations did not reveal such hearing loss and there is no other evidence showing such hearing impairment.  Accordingly, service connection is not warranted for left ear hearing loss as the current disability element of the claim is not met.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Because auditory thresholds at the February 2017 examination were 40 decibels at 4000 Hz for the right ear, hearing impairment for VA purposes is established for the right ear.  See 38 C.F.R. § 3.385.  

For the right ear, the evidence next establishes noise exposure during service.  He testified at the April 2016 Board hearing that this involved assignments with tanks, trucks, and missile systems.  He informed the VA examiner in February 2017 that he had combat exposure involving tanks in Vietnam during the Vietnam War.  He gave a similar account of combat at a September 2012 VA PTSD examination.  For purposes of this appeal, the Board finds that the Veteran was exposed to noise during service as his service personnel records confirm these assignments, including in Vietnam, and noise exposure, as he described, is consistent with the times, places, and circumstances of such service.  See 38 U.S.C. § 1154(a), (b).  

However, onset of hearing loss during service or within one year of separation from service, including based on a chronicity, is not otherwise established.  See 38 C.F.R. §§ 3.303(b); 3.309(a); Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  

On this question, the Veteran's hearing acuity at his January 1977 service enlistment examination was as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
--
20
LEFT
15
15
15
--
15

This audiometry report identifies the standard used as the ANSI-69 test.  Therefore, no conversion is needed between the old and new standards.  See VBA Manual M21-1, III.iv.4.D.2.c., Changes in Audiological Testing Methods.

Next, in May 1977, audiometry results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
25
15
15
LEFT
30
25
25
25
15

In July 1977, audiometry results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
30
15
20
25
LEFT
30
15
30
35
20

In November 1977, his audiometry results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
--
0
LEFT
10
10
5
--
0

In January 1978, audiometry results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
20
20
15
20
LEFT
25
15
20
25
20

In July 1978, audiometry results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
40
20
25
20
20
LEFT
25
20
15
25
20

In January 1982, audiometry results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
30
35
35
LEFT
25
25
35
40
35

In July 1986, audiometry results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
20
15
15
LEFT
20
25
30
25
25

In February 1988, audiometry results were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
5
10
LEFT
10
5
0
0
5

In June 1988, audiometry results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
5
10
LEFT
10
5
0
0
5

And, at his September 1988 retirement physical examination, audiometry results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
0
5
LEFT
15
10
5
5
10

Shortly after service, in January 1989, the Veteran filed a claim of service connection for hearing loss.  The VA examination for that claim, conducted in March 1989, made a note of hearing loss.  However, the testing revealed:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
15
15

Speech recognition testing was 96 percent  

These test results do not tend to show chronic hearing loss in the right ear as one out of the eleven tests showed hearing loss for VA purposes and that was at the 500 Hz level in July 1978, which was followed by normal hearing tests for the right ear over the next ten years.  Thus, a continuity of symptomatology is not shown as hearing was normal in the right ear during multiple tests in service, and normal again in March 1989 and in July 2013, nearly 25 years after service.  See 38 C.F.R. § 3.303(b).

Furthermore, sensorineural hearing loss is not shown to have manifested to a compensable degree within a year of separation from service.  Although the March 2009 VA examiner marked "YES" where asked if hearing loss was noted, the testing did not show hearing loss for VA purposes, and especially to a compensable degree.  Thus, a presumption of service connection for chronic diseases is not established.  See 38 C.F.R. § 3.309(a).

As to the possibility of post-service right ear hearing loss being related to in-service noise exposure, on this question, the VA examiner in February 2017 reviewed the in-service audiometry results and concluded that the Veteran had hearing sensitivity within normal limits, bilaterally, at the time of his first in-service exam in 1971 (and one year post military retirement in 1989).  The VA examiner found that there was no clinically significant shift in hearing sensitivity noted at any tested frequency between 1971 and 1989.  Accordingly, the VA examiner concluded that there was military noise exposure, but there was no evidence in the record that the Veteran sustained noise injuries based on the audiograms.  The VA examiner explained that the Institute of Medicine (2006) reported that, based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure.  The IOM stated that there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  Therefore, there is no scientific basis on which to conclude that the current hearing loss was caused or the result of military service, to include military noise exposure.  

On this question, there is some evidence favorable to the claim.  Specifically, a VA examiner in July 2013 gave a positive opinion relating the Veteran's hearing impairment to service "as [he was] a driver, wheel vehicle mechanic exposed to weapons fire, heavy vehicles, diesel engines, motor pools, air tools noise."  The Board finds that this examiner's opinion has little probative value as it is conclusory.  The VA examiner cited the Veteran's in-service noise events, but did not explain how or why that noise exposure resulted in the Veteran's hearing impairment.  An unexplained conclusory opinion is entitled to no weight in a service-connection context.  Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  Moreover, the opinion was given at the time no hearing impairment for VA purposes was shown.  As such, the opinion does not logically follow the examination results.

As cited herein above, the February 2017 VA examiner's opinion is much more detailed with a specific rationale setting forth the factual, medical, and scientific basis for why the Veteran's current hearing impairment is not related to the in-service noise exposure.  This examiner's opinion is accorded much greater probative weight due to its thorough citation to the relevant facts of the Veteran's case, especially the in-service audiometry results, plus the IOM's study, while explaining the connection between the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  See also VBA Manual, M21-1, III.iv.4.D.1.d.  Requesting Audiometric Examinations and Medical Opinions (In Noise and Military Service: Implications for Hearing Loss and Tinnitus (2006), the National Academy of Sciences reported that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely).  Therefore, the evidence is not sufficient to establish a nexus for right ear hearing loss.

In sum, service connection cannot be granted for the left ear because a current hearing loss under § 3.385 is not established.  For the right ear, there is a current disability and noise exposure during service, but the more persuasive and probative medical opinion does not establish that the current hearing loss is at least as likely as not related to the in-service noise exposure.  Accordingly, the preponderance of the evidence is against the claim.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for hearing loss is not warranted.

II.  Increased Ratings

A.  Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

B.  Discussion

1.  CAD

The Veteran is seeking an increased rating for CAD.  He filed a claim for increase in May 2015, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned a 60 percent rating throughout the entire appeal period.  The claim was filed subsequent to an August 2014 rating decision continuing a 60 percent rating for CAD.  Later in August 2014, the Veteran's representative expressly stated that the Veteran was not disagreeing with the August 2014 decision.  

The Veteran's disability has been assigned a disability rating under DC 7005 of 38 C.F.R. § 4.104.  The applicable rating schedule is set forth as follows:

7005   Arteriosclerotic heart disease (Coronary artery disease):

With documented coronary artery disease resulting in:

Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent
100
More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent
60
Workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray
30
Workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required
10
NOTE: If nonservice-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, request a medical opinion as to which condition is causing the current signs and symptoms.


Whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  38 C.F.R. § 4.100(a).  Even if the requirement for a 10% (based on the need for continuous medication) or 30% (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, METs testing is required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and (4) when a 100% evaluation can be assigned on another basis.  38 C.F.R. § 4.100(b).  If left ventricular ejection fraction (LVEF) testing is not of record, evaluate based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. § 4.100(c).  

In this case, the Board finds that a disability rating higher than 60 percent is not warranted as the Veteran's CAD has not involved chronic congestive heart failure, workload of 3 METs or less; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

It is initially noted that the Veteran was treated in January 2013 for a pericardial effusion as a complication of his AML.  The private treatment records for the condition establish show that it was unrelated to CAD, and the pericardial effusion is not otherwise a component of the service-connected disability.  Thus, that condition is not for consideration in determining whether a higher rating is warranted for CAD.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Regarding CAD, the private and VA medical records reflect no indication of CHF.  It appears reasonable to assume that CHF would have been recorded if present because these medical records include heart-focused consultations and evaluations.  See, e.g., AZ v. Shinseki, 731 F.3d 1315-18 (Fed. Cir. 2013).  Furthermore an August 2015 VA examination shows the absence of CHF as did a February 2017 VA examination, which was conducted pursuant to the Board's July 2016 remand.  Accordingly, a manifestation of CHF has not been shown. 

The evidence also does not show a workload of 3 METs or less.  The August 2015 VA examiner found a METs of >3-5 with dyspnea, fatigue, and dizziness.  The February 2017 VA examiner found a METs of >3-5 with dyspnea and fatigue.  Accordingly, even though there is dyspnea, fatigue, and dizziness, there is not a workload of 3 METs or less results, and the other symptoms are contemplated by the 60 percent rating.  

Finally, the evidence does not show an LVEF of less than 30 percent.  His LVEF was 55-60 percent at a private evaluation in January 2015; 55-60 percent at a January 2015 VA examination; 60 percent at an August 2015 VA examination; and 61 percent at a February 2017 VA examination.  Thus, there is not an EF of less than 30 percent that would warrant a higher rating.

The Board finally notes that the February 2017 VA examiner cited a prior myocardial infarction in 2012 at a private hospital.  This must have been a misunderstanding or typographical error on the VA examiner's part.  As indicated, the Veteran had a pericardial effusion in 2012.  There is no indication that this involved a myocardial infarction, and the medical records do not otherwise indicate a myocardial infarction.  In any case, other than for periods during a myocardial infarction and the following three months, the rating criteria are identical under DC 7006 for myocardial infarction.  Accordingly, there are no other DCs to consider.  

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a higher rating at any time during the appeal period.  See 38 C.F.R. § 4.7.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, a rating in excess of 60 percent is not warranted for CAD.

III.  TDIU

The Veteran is also seeking a TDIU.  This issue first arose as a component of the increased rating claim for his back disability, which was filed in September 2011.  Thus, the TDIU issue has been pending since then.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Currently, the Veteran is assigned a total (100 percent) schedular disability rating beginning April 27, 2012.  This is based on the combined schedular evaluation for all his service-connected disabilities.  

A.  Applicable Law

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  Id.

B.  Discussion

In this case, the Board finds that the Veteran is not entitled to a TDIU from September 2011, when the claim arose, to April 2012, when is in receipt of a total disability rating, because it was a combination of his service-connected and nonservice-connected disabilities that precluded employment.  

The Veteran is service connected for (1) CAD, rated as 60 percent from April 27, 2012; (2) DDD lumbosacral spine and thoracic spine and IVDS, rated as 10 percent prior to September 21, 2011, 20 percent from September 21, 2011, and 40 percent from February 3, 2017; (3) right total knee arthroplasty, rated as 60 percent from April 27, 2012 and 30 percent from February 3, 2017; (4) diabetes mellitus type II, rated as 20 percent from September 21, 2011; (5) left lower extremity radiculopathy, rated as 20 percent from September 21, 2011; (6) right lower extremity radiculopathy, rated as noncompensable prior to September 21, 2011 and 20 percent from September 21, 2011; (7) degenerative spurring and facet arthropathy cervical spine, rated as 20 percent from April 27, 2012; (8) AML, rated as 100 percent from November 23, 2012 and 10 percent from May 1, 2013; (9)  left upper extremity peripheral neuropathy, rated as 20 percent from November 23, 2012; (10) right upper extremity peripheral neuropathy, rated as 20 percent from November 23, 2012; (11) hypertension with headaches rated as 10 percent from January 1, 1989; (12) adjustment disorder with anxiety, rated as 10 percent from April 27, 2012; (13) left knee bursitis with arthritis, rated as 10 percent from April 27, 2012; (14) right little finger injury, rated as noncompensable; (15) kidney stones, rated as noncompensable; and (16) residual scar from laceration and right knee surgical scar, rated as noncompensable.

His combined disability rating was 70 percent beginning September 21, 2011 and 100 percent beginning April 27, 2012.  The Veteran's combined disability rating prior to April 27, 2012 was 70 percent and, as the back and radiculopathy disabilities are considered a single disability pursuant to § 4.16(a)(2), they were at least at 40 percent.  Thus, the schedular criteria for a TDIU were met for the period in question from September 21, 2011, to April 27, 2012

Initially, there is some question as to when the Veteran stopped working.  At the April 2016 Board hearing, the Veteran testified that he stopped working around 2005 when he had his knee replaced.  Board Hr'g Tr. 65.   In his May 2015 VA Form 21-8940, the Veteran likewise wrote that he last worked full-time in December 2005.  By comparison, a private medical record from May 2009 states that he was still driving a truck at that time four days per week.  A March 2010 private medical record states that he was off work due to knee pain.  He had a total right knee replacement in August 2010.  At a September 2012 VA mental health examination, he stated that he had worked as a truck driver until 2010, when he left his job due to his knees and back.  

Reconciling this evidence, it appears most likely that the Veteran stopped working after his right knee replacement in August 2010.  As these dates were before September 2011, when the instant appeal period began, it is assumed that he did not work more than marginal employment during the appeal period.  

With regard to whether his service-connected disabilities precluded employment, the Veteran wrote in his VA Form 21-8940 that the service-connected disabilities preventing him from securing or following any substantial gainful employment were his heart, back, knee, and leukemia in remission.  He explained that he could not stand or walk for more than a few minutes.  He gave an employment history as a driver with one year of college and no additional education or training.  At the Board hearing, the Veteran similarly testified that it was his back, heart, knees, neck, residuals of AML that kept him from being able to have a job.  Board Hr'g Tr. 62.  He stated that he was "computer illiterate."  Board Hr'g Tr. 66.  

Prior to April 27, 2012, the Veteran was service connected for his diabetes, hypertension/headaches, the back disability, and the associated radiculopathies, but not the heart, knees, neck, AML, or upper extremity peripheral neuropathies.  

Regarding the back, at the Board hearing, the Veteran testified that the biggest thing keeping him from being able to work was the ability to walk and stand.  Board Hr'g Tr. 66.  Thus, the Veteran is contending that, prior to April 2012, the low back was the only service-connected disability that prevented him from working.  

A January 2012 VA examination shows that the Veteran had limited range of motion in the lumbar spine and moderate radiculopathy in both lower extremities.  The VA examiner marked that the Veteran used a cane for the lumbar spine.  (In a separate section regarding the knees, the VA examiner indicated that the Veteran used his cane due to the right knee replacement and bilateral arthritis of both knees.)  According to the VA examiner, the functional impact on the Veteran's ability to work was that he was unable to work.  Although this VA examiner's assessment was favorable, the VA examiner provided no explanation for this statement, which does not make it persuasive and lessens its probative evidentiary value.

Overall, this evidence shows that the back disability most likely precluded all types of physical employment, which would require a greater degree of physical mobility than he was capable of due to his back and radiculopathy limitations.  However, this evidence does not show that he would be precluded from all types of sedentary employment due to his lumbar spine and radiculopathy disabilities.  For instance, he had one year of college education and experience driving a truck.  It is common knowledge that professional truck driving entails some degree of working with electronic equipment.  Thus, even though he indicated that he was "computer illiterate," it appears likely that he had the skills and experience needed to learn and adapt to, for example, an unskilled or semi-skilled job utilizing computers, which would allow him to train on-the-job, while adapting his limitations to the position. His service-connected physical impairments would not have precluded him from carrying out any job functions in such a position that were outside his capacity nor would such a job be inconsistent with his education and background. 

This determination is based on the back disability and radiculopathies alone.  It appears that he may have been unable to work in any capacity prior to April 27, 2012 based on a combination of his back with other disabilities that were not service connected at that time, such as the knees and heart disabilities, as he wrote in his supporting statements.  However, prior to April 27, 2012, the Veteran was not service connected for those other disabilities.  Thus, they cannot serve to support assignment of a TDIU, and the Board cannot take those disabilities into account.  

Likewise, the Veteran did not indicate that any of his other service-connected disabilities, as in effect prior to April 27, 2012, affected his ability to follow or secure substantially gainful employment.  Accordingly, the preponderance of the evidence is against a TDIU prior to April 27, 2012.  

The Board notes that, since April 27, 2012, the Veteran is assigned a total, schedular 100 percent disability rating based on the combined rating of all his service-connected disabilities.  The Veteran does not contend, and the evidence does not indicate, that any single disability precludes substantially gainful employment since that date.  Rather, it remains a combination of those disabilities that preclude such employment.  For instance, a June 2013 VA heart examination shows that the Veteran's CAD impacted his ability to work due to fatigue, dizziness, and dyspnea.  His lumbar spine, radiculopathy, and knee disabilities limited his ability to walk.  His service-connected mental health disability, as indicated by a September 2012 VA examination, also involved an impairment of memory.  Collectively, these impairments precluded the degree of concentration, persistence, and physical mobility required to carry out any physical or sedentary work functions.  Thus, he was unemployable since April 27, 2012, but only as a result of his combined service-connected disabilities.  

As he is already receiving a schedular 100 percent disability rating based on the combined impact of these disabilities, a separate 100 percent TDIU rating cannot be assigned based on the same combination of disabilities.  See 38 C.F.R. § 3.340(a)(2); Herlehy v. West, 11 Vet. App. 448, 452 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("[a] claim for TDIU presupposes that the rating for the condition is less than 100%")); Holland v. Brown, 6 Vet. App. 443, 446 (1994) ("100% rating means that a veteran is totally disabled")).  Cf. Bradley v. Peake, 22 Vet. App. 280, 294 (2008); Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010).

The Board is remanding other issues for further development.  A remand of the TDIU claim is not necessary as it is not intertwined as there is no reasonable possibility that further assistance would substantiate this claim.  See 38 C.F.R. § 3.159(d).  Likewise, should any other service connection claim be granted, the TDIU issue may be reconsidered when assigning an initial disability rating for those conditions. 

IV.  Temporary Total Evaluation

The Veteran contends that he was hospitalized for greater than 21 days due to his AML warranting a temporary total disability.

A.  Applicable Law

Generally, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  

B.  Discussion

The Veteran was admitted to a private hospital in October 2012 for an unrelated medical condition.  While being evaluated for that condition, he was found to have AML.  His admission was extended to administer chemotherapy, and he was discharged in December 2012.  This was a period of 74 days.  Even though the initial admission was for an unrelated medical condition, hospital treatment was instituted for the service-connected AML and continued for a period in excess of 21 days.  Thus, the fact that he was admitted for an unrelated condition is immaterial.  See 38 C.F.R. § 4.29(b).  

The Veteran was then readmitted to the hospital in January 2013 due to complications of his AML.  He was discharged in February 2013.  This hospitalization was for a total of 20 days, which is less than the 21 days needed to qualify under § 4.29.  The absence between his discharge in December 2012 and January 2013 was 29 days.  Thus, this is not a situation where his absence can be considered an authorized absence.  See 38 C.F.R. § 4.29(a)(1)-(2).  

A temporary total evaluation under §4.29 cannot be assigned, however, because the Veteran was already receiving a total (100 percent) schedular rating for the same disability, AML, during this same time period.  The total rating was assigned from November 2012 until May 2013.  Generally, the receipt of a total rating under § 4.29 would not preclude assignment of a total disability rating "otherwise in order under the provision of the rating schedule."  However, the reverse is not true.  A total disability rating under § 4.29 is not assignable when he was already assigned a total rating under the rating schedule for the same service-connected disability.  See 38 C.F.R. § 3.340(a)(2); Herlehy, 11 Vet. App. at 452; VBA Manual M21-1, IV.ii.2.J.2.f., When the Provisions of 38 CFR 4.29 Do Not Apply.  

In light of the foregoing, a temporary total evaluation under § 4.29 is denied as a matter of law.  
V.  SMC-Aid and Attendance

The Veteran is seeking aid and attendance benefits based on his hospital treatment for AML beginning in October 2012.  

The Veteran is already in receipt of the housebound rate under 38 C.F.R. § 1114(s)(1) for this time period.  Thus, that issue is not included in the scope of this appeal.   


A.  Applicable Law

SMC based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

As directed by 38 C.F.R. § 3.352 (a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid (not to include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); (3) the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  

"Bedridden," which is a proper basis for the determination, is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. §§ 3.350(b)(4), 3.352(a).  

It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996) (it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present").

Furthermore, the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 CFR § 3.352(c).  

However, when a veteran who is already entitled to the aid and attendance allowance is hospitalized, the additional compensation or increased pension for aid and attendance shall be discontinued.  38 C.F.R. § 3.552(a)(1).  The SMC allowance for aid and attendance must be discontinued during hospitalization at government expense, unless the need for aid and attendance is due to paraplegia or Hansen's disease.  See 38 C.F.R. § 3.552; VBA Manual M21-1, IV.ii.2.H.3.a., Specifying the Basis of Entitlement under 38 CFR 3.552 in the Rating Decision.
 
B.  Discussion
  
As a threshold issue, the aid and attendance cannot be assigned during the time period when he was hospitalized.  38 C.F.R. § 3.552(a)(1).  

The time periods at issue are (1) from December 2012, when the Veteran was discharged from the hospital after chemotherapy for AML, until January 2013, when he was rehospitalized; and (2) from February 2013, when he was discharged from the second hospitalization, until May 2013, when the 100 percent rating for AML was reduced to 10 percent.

There are no medical records documenting his functional capacity during the time periods in question.  However, a private oncologist in March 2013 completed a VA Form 21-2680, Examination for Housebound Status or Permanent Need of Regular Aid and Attendance.  This doctor indicated that the Veteran did not need assistance bathing and hygiene, and did not require nursing home care, but had generalized weakness from the extended hospital stay for chemotherapy, which caused difficulty ambulating and performing activities of daily living (ADLs).  According to this doctor, the Veteran also needed assistance getting in and out of bed and ambulating.  The doctor wrote that, after his discharge from the hospital, the Veteran was restricted in activities due to severe neutropenia.  

The oncologist appears to be primarily indicating that the Veteran needed aid and attendance while hospitalized.  She did note that the Veteran's activities were restricted after being discharged.  However, she did not indicate, for example, that he needed help bathing, eating, or protecting himself from hazards in his daily environment.  

At the April 2016 Board hearing, the Veteran testified that he needed aid and attendance for at least three or four months after his hospitalization for AML.  Board Hr'g Tr.  52.  He "couldn't do anything." Board Hr'g Tr. 52.  He "couldn't hardly dress [him]self or get in and out of bed or anything."  Board Hr'g Tr. 52.  He had to take an oxygen bottle everywhere, and he could not leave his house because he did not have the strength to "drag that oxygen bottle with me" due to having lost so much weight while hospitalized.  Board Hr'g Tr. 52-53.  The Veteran testified that he had been able to complete all his ADLs since that time, but needed help from family members to put on his socks and long pants.  Board Hr'g Tr. 53-54.  Similarly, his wife had to help him get up from a chair or the couch.  Board Hr'g Tr. 54.  

The Veteran's testimony is competent and credible evidence of his functional capacity after his hospitalization for AML.  Of note, he did not specify the exact activities he could not do during this time period.  However, in context, he mentioned that he was restricted from activities due to needing to carry an oxygen bottle and being "hardly" able to put on his clothes or get out of bed.  By inference, his testimony indicates that he had difficulty completing his ADLs, but was not unable to do them.  Likewise, he was not actually required to remain in bed. 

Thus, it is established that he had difficulty, but not an inability to do those activities consistent with a need for aid and attendance.  See 38 C.F.R. § 3.352(a).   As such, the benefit-of-the doubt doctrine is not applicable, and SMC based on aid attendance is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for skin cancer is granted.

Service connection for hearing loss is denied.  

A disability rating in excess of 60 percent for CAD is denied.  

A TDIU is denied.  

A temporary total rating under 38 C.F.R. §4.29, for a hospitalization from October 2012 to December 2012, and from January 2013 to February 2013, is denied. 

SMC based on aid and attendance is denied.  


REMAND

The Board finds that further evidentiary development is warranted for the claims remaining on appeal.  

Sinus Condition

In the July 2016 remand, the Board asked a VA examiner to address multiple questions, including whether any sinus condition preexisted service, whether any current diagnosis is more consistent with seasonal allergies, and whether a diagnosis is secondary to another medical condition.  

Upon remand, a VA examination was conducted in February 2017.  The VA examiner gave a diagnosis of allergic rhinitis and bilateral maxillary sinusitis, but gave an opinion only as to rhinitis and only to the extent of finding that "there is no evidence that he had allergic rhinitis while in service."  The examiner did not address the sinusitis or answer any of the other questions asked by the Board as to either diagnosis.  

Accordingly, there was not substantial compliance with the Board's remand directives, and an addendum opinion is needed.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Sleep Apnea

For the sleep apnea claim, the Board asked for a VA examination to address the same questions asked for the sinus condition.  Upon remand, a VA examination was conducted in February 2017.  The VA examiner gave a negative opinion, reasoning that "[t]here [is] no evidence that [the V]eteran had sleep apnea while in service."  

The Board notes that this statement is factually incorrect.  The Veteran himself has testified at his Board hearing that he snored prior to service, but "[n]ot as bad as I got when I was in the military."  Board Hr'g Tr. 40.  It is not clear from the February 2017 opinion whether the VA examiner simply did not account for the Veteran's testimony or whether the VA examiner meant to imply that the Veteran's testimony was not sufficient evidence to establish sleep apnea in service.  Lacking a clearer indication of the VA examiner's meaning, the Board is unable to determine the probative value to accord the VA examiner's opinion.  Moreover, the VA examiner did not address the other questions asked by the Board, such as whether the condition preexisted service or whether it was secondary to another medical condition.  

Accordingly, there was not substantial compliance with the Board's remand directives, and an addendum opinion is needed.  See Stegall, 11 Vet. App. at 268; D'Aries, 22 Vet. App. at 104-05.

Skin Condition

The above decision granted service connection for the specific skin condition of skin cancer.  The Board finds that the claim of service connection for a skin condition other than skin cancer must be remanded as there was not substantial compliance with the Board's remand directives.  In its July 2016 remand, the Board asked for a VA examination.  The Board asked the VA examiner to give a current diagnosis for any and all skin disorders found extant and then, for each diagnosed disorder, to give an opinion as to the likelihood that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, to include sun exposure during and after service in Vietnam? 

Upon remand, a VA examination was conducted in February 2017.  The VA examiner addressed the Veteran's skin cancer, but not other diagnoses.  Of note, the Veteran has been diagnosed with seborrheic keratoses and actinic keratosis, including in October 2015 and July 2016.  The VA examiner did not address these diagnoses.  Accordingly, the VA examiner's opinion is, currently, incomplete.  

Accordingly, there was not substantial compliance with the Board's remand directives, and an addendum opinion is needed.  See Stegall, 11 Vet. App. at 268; D'Aries, 22 Vet. App. at 104-05.

Back Disability and Left Lower Extremity Radiculopathy

As it pertains to the Veteran's back disability, the Board finds that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 and to address the functional limitations during flare-ups prior to February 2017.  See Sharp v. Shulkin, 29 Vet. App. 26, 35-36 (2017); Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The Veteran previously underwent VA examinations in January 2012, August 2015 and February 2017 to evaluate the severity of this condition.  However, those examinations do not contain all of the needed information.  

Accordingly, this claim is remanded for a VA examination to obtain retrospective findings in accordance with Correia and Sharp based on the historic range of motion testing noted above.  Upon remand, the VA examiner will be asked to obtain this information including a retrospective medical opinion concerning his past functional limitations during the time period from September 2011 to February 2017.  

The claim involving left lower extremity radiculopathy is intertwined with the claim pertaining to the back disability.  As such, the claims are remanded together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, these claims are REMANDED for the following actions:

1.  Arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the February 2017 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed sinus and sleep apnea conditions.  (The need for an additional in-person examination should be determined by the examiner.)

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all sinus disorders found extant and sleep apnea.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?  

Is any diagnosed condition more consistent with seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen healing without residuals? 

(b)  Did any diagnosed sinus condition or sleep apnea preexist the Veteran's active service?  In answering this question, the examiner is directed to the Veteran's Board hearing testimony indicating that he "was constantly getting colds and taking antihistamines when a kid 12 to 15."  Board Hr'g Tr. 35.  He also testified that he was a "snorer" before he went into service.  Board Hr'g Tr. 40.  
 
(c)  If preexisting his service, did the condition worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease?  In answering these questions, the VA examiner is directed to the Veteran's Board hearing testimony that he continued having "the same old thing he had when he was a kid" during service, but the damp conditions in Germany made his symptoms worse.  Board Hr'g Tr. 36-37.  He also testified was snoring very loud when he retired.  Board Hr'g Tr. 37.

How certain are you in your answers to questions (b) and (c)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(d)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?  If you determined in questions (b) and (c) that a condition preexisted service, this should include consideration of whether the current condition represents the present manifestation of that same condition.  

(e)  If not directly related to service on the basis of question (b), is any sinus condition or sleep apnea proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

(f)  If not caused by another medical condition, has any sinus disorder or sleep apnea been aggravated (made worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions, the examiner should specifically address each diagnosed disorder, including sinusitis, rhinitis, and sleep apnea.  

Likewise, the examiner is asked to consider the statements from the Veteran.  The examiner is asked to explain why his statements make it more or less likely that a sinus condition or sleep apnea started during service.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

The examiner should only rely on silence in the medical records if it can be explained either (a) why the silence in the record can be taken as proof that the symptom did not occur, or (b) why the fact would have normally been recorded if present.  

Finally, in answering all questions, please articulate the reasons underpinning every conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  

2.  Also, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the February 2017 VA skin examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed skin condition other than skin cancer.  (The need for an additional in-person examination should be determined by the examiner.)

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all skin disorders found extant other than skin cancer.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, to include sun exposure during and after service in Vietnam? 

In answering question (b), the examiner is also asked to address the likelihood that any current or past skin condition is due to the Veteran's confirmed Agent Orange exposure during service in Vietnam?  In answering this question, the examiner is asked to disregard whether the disorder is one for which a "presumption" is established and, instead, to answer whether the skin condition is a result of Agent Orange exposure even though it is not on the list of "presumptive" diseases.

(c)  If not directly related to service on the basis of question (b), is any skin condition proximately due to, the result of, or caused by any other medical condition(s), including acute myoblastic leukemia?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any skin disorder been aggravated (made worse or increased in severity) by any other medical condition(s), including acute myoblastic leukemia?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions, please articulate the reasons underpinning every conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  

3.  Schedule a VA examination by an appropriate medical professional to assess the severity of the Veteran's service-connected back disability, to include specific findings for the time period prior to February 2017.  

Following a review of the record and examination, the examiner should provide retrospective findings in regard to pain on range of motion testing and an estimation of functional loss, per Correia and Sharp for the time period prior to February 2017.  

Specifically, the examiner should estimate the amount in degrees of range of motion lost due to pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion experienced by the Veteran at the time of VA examinations conducted in January 2012, August 2015, and February 2017.

The examiner should also estimate the amount in degrees of range of motion lost due to flare-ups experienced by the Veteran at the time of VA examinations conducted in January 2012, August 2015, and February 2017.  

If the examiner cannot provide some or all such retrospective opinions, the examiner must make clear that he or she has considered all relevant, procurable data, but that any member of the medical community at large could not provide such an opinion without resorting to speculation.

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

In answering all questions, please articulate the reasons underpinning every conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  

4.  Finally, readjudicate the remanded the claims remaining on appeal.  If any benefit sought remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


